Citation Nr: 1548006	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  94-37 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic organic brain disease manifested by dementia and a posttraumatic headache disorder prior to October 23, 2008.

2.  Entitlement to a rating in excess of 40 percent for traumatic brain injury (TBI) with vertigo, since October 23, 2008.

3.  Entitlement to an initial rating in excess of 30 percent for migraine headaches associated with TBI with vertigo, since October 23, 2008.

4.  Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus associated with TBI with vertigo, since October 23, 2008.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel 


INTRODUCTION

The Veteran had active service from March 1966 to August 1967.

These matters come before the Board of Veterans' Appeals (BVA or Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  This case was most previously before the Board in March 2013.


FINDINGS OF FACT

1.  A diagnosis of multi-infarct dementia due to brain trauma has not been shown.

2.  Without good cause shown, the Veteran did not report for a scheduled VA examination in April 2015 to determine the current level of his TBI, migraine headaches, and tinnitus disabilities and without the results of that examination.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for posttraumatic organic brain disease manifested by dementia and a posttraumatic headache disorder, prior to October 23, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8045 (2008).

2.  The Veteran's failure to report for a scheduled VA examination ordered in connection with a claims for increased ratings for TBI, migraine headaches, and tinnitus disabilities requires that those claims for increase be denied.  38 C.F.R. § 3.655 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in April 2005, May 2008, and April 2015 RO letters.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice was not completed prior to the initial adjudication of the claims.  However, as the case was readjudicated after compliant notice was issued, and there is no prejudice to the Veteran in adjudicating the claim.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has been scheduled for a VA examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

Posttraumatic Organic Brain Disease Prior to October 23, 2008.

The Board will consider whether the Veteran is entitled to a higher disability rating for posttraumatic organic brain disease manifested by dementia and a posttraumatic headache disorder.  This disability is rated under Diagnostic Code 8045 and the period under consideration is prior to October 23, 2008.

Records such as a May 2011 VA examination show a diagnosis of traumatic brain injury with headaches.  A concussion associated with the blast injury was noted, although the May 2011 VA examiner indicated that the Veteran's head injury had stabilized.

Under the version of Diagnostic Code 8045 in effect prior to October 23, 2008, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, and others, following trauma to the brain, will be rated under the diagnostic codes specifically dealing with those disabilities.  Otherwise, purely subjective complaints such as headache, dizziness, insomnia, and such, recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  That 10 percent rating will not be combined with any other disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The medical evidence does not show, and the Veteran does not assert, that a diagnosis of multi-infarct dementia due to brain trauma, for which the Veteran would be eligible for a disability rating in excess of 10 percent under Diagnostic Code 9304, was present or has been present at any time during the course of the appeal.  At any rate, the Board notes that the Veteran is already service-connected for a mental disability, PTSD, that is currently rated 30 percent, effective May 1, 1989.  Therefore, a higher rating under Diagnostic Code 8045 as in effect prior to October 23, 2008, is not warranted.

While Diagnostic Code 8045 directs that purely neurological disabilities will be rated under the diagnostic codes specifically dealing with those disabilities, the Board notes that service connection is already in effect for neuropathy of the left ulna, and left and right lower extremity radiculopathy.  Further, diagnoses of hemiplegia, epileptiform seizures, and facial nerve paralysis have either not been diagnosed or are not shown to be linked to the Veteran's brain trauma.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent prior to October 23, 2008, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TBI, Migraine Headaches, and Tinnitus

A claimant has a responsibility to attend a VA examination to help establish entitlement to a claim.  38 C.F.R. §§ 3.326, 3.327 (2014).  When a claimant does not report for an examination in conjunction with a reopened claim for a benefit which was previously disallowed, or for a claim for an increased rating of a service connected disability, the claim shall be denied unless good cause is established as to why the claimant failed to appear.  Good cause includes, but is not limited to, the illness or hospitalization of the claimant, or the death of an immediate family member.  38 C.F.R. § 3.655(a) (2014).  The Veteran was notified of that regulation in a March 2013 Board remand.

The Veteran did not appear for the examinations scheduled in April 2015 to address the extent of his TBI, migraine headaches, and tinnitus disabilities.  The Veteran has provided no reason for not reporting for the April 2015 examination and has not requested that an additional examination be scheduled.

Accordingly, as good cause has not been demonstrated and as the evidence of record is otherwise incomplete to make a decision, under 38 C.F.R. § 3.655 the claims for increased rating for TBI, migraine headaches, and tinnitus disabilities must be denied.  38 C.F.R. § 3.655 (2014).

In addition, the Board notes that the claim for increased rating for tinnitus cannot be granted.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). 

 The Veteran's tinnitus is rated 10 percent under Diagnostic Code 6260.  38 C.F.R. § 4.87 (2014). Under Diagnostic Code 6260, a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  The maximum schedular rating available for tinnitus is 10 percent.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87 (2014); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  As there is no legal basis upon which to award a higher schedular rating, or separate schedular ratings for each ear, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board further finds that referral for consideration of an extraschedular rating is not warranted as the evidence regarding the Veteran's tinnitus does not show such an exceptional disability picture that would make the available schedular rating inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has not provided any evidence that his tinnitus is of such a degree that the 10 percent schedular disability rating is insufficient.  The evidence does not show frequent hospitalization or marked interference with employment as a result of tinnitus. Therefore, the Board finds that the schedular rating is adequate and no referral is required for extraschedular consideration.  38 C.F.R. § 3.321(b) (2014).

ORDER

An initial rating in excess of 30 percent for posttraumatic organic brain disease manifested by dementia and a posttraumatic headache disorder prior to October 23, 2008, is denied.

A rating in excess of 40 percent for traumatic brain injury (TBI) with vertigo, since October 23, 2008, is denied.

An initial rating in excess of 30 percent for migraine headaches associated with TBI with vertigo, since October 23, 2008, is denied.

An initial rating in excess of 10 percent for bilateral tinnitus associated with TBI with vertigo, since October 23, 2008, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


